DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/28/21 is acknowledged.
Claims 15-21 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “loading a filler fluid into the microfluidic device” is unclear. The examiner notes that it is the only claimed recitation which does not refer back to the specific structural elements recited in the preamble, i.e. components of the microfluidic devices which participates in the claimed process. It is unclear what part/portion of the microfluidic device is being loaded with a filler fluid. What dies applicant mean by: “loading a filler fluid into the microfluidic device?”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamula (US 9395329).
Regarding claims 1-3, Pamula discloses method of loading a fluid into a microfluidic device (Fig. 10; and Column 48, 7.5.1 Sample and Sample Preparation), the microfluidic device comprising: upper and lower spaced apart substrates defining a fluid .
Claim(s) 1-6, 10-13, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar (US 6989234).
Regarding claims 1-6, 10-13, 22 and 23, Kolar discloses method of loading a fluid into a microfluidic device (Fig. 1A-1B; and Column 4-11), the microfluidic device comprising: upper and lower spaced apart substrates defining a fluid chamber .
Claim(s) 1-6, 10-13, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenderov (US 6773566).
Regarding claims 1-6, 10-13, 22 and 23, Shenderov discloses method of loading a fluid into a microfluidic device (Fig. 4; and Column 3-8), the microfluidic device comprising: upper and lower spaced apart substrates defining a fluid chamber therebetween; and an aperture for receiving fluid into the fluid chamber; the method comprising: loading a filler fluid into the microfluidic device; disposing a dispensing end of a fluid applicator at or near the aperture; dispensing working fluid from the fluid applicator into a loading region adjacent the aperture and external to the fluid chamber; and forcing the working fluid from the loading region into the fluid chamber via the aperture (See for instance: Fig. 4; and Column 5-6); wherein forcing the working fluid . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 10-13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US 20100282609). 
Regarding claims 1-6, 10-13, 22 and 23, Pollack discloses method of loading a fluid into a microfluidic device (Fig. 1A-1C; 2A-2C; Fig 11; and [0035]-[092]), the microfluidic device comprising: upper and lower spaced apart substrates defining a fluid chamber therebetween; and an aperture for receiving fluid into the fluid chamber; the method comprising: loading a filler fluid into the microfluidic device; disposing a dispensing end of a fluid applicator at or near the aperture; dispensing working fluid from the fluid applicator into a loading region adjacent the aperture and external to the fluid chamber; and forcing the working fluid from the loading region into the fluid chamber via the aperture (See for instance: Fig. 1A-1C; 2A-2C; Fig 11; and [0035]-[092]); wherein forcing the working fluid from the loading region into the fluid chamber comprises dispensing a second fluid from the fluid applicator to thereby force the working fluid from the loading region into the fluid chamber via the aperture; and wherein the second fluid is air, or wherein the second fluid is filler fluid (Fig. 11 [0081]-[0086]).
Pollack does not explicitly disclose loading filler fluids. Any fluid occupying the chamber/microfluidic device, e.g. air, can be considered filler fluid. It would have been obvious to fill the device with clearing fluid before preparing biological samples with in the device. 
Regarding claims 4-6, 10-13, 22 and 23, as evidenced by the state of the prior art (e.g. US 6911132; US 20100282608; US 9782775; US 20060021875; US 20030164295; US 8480974; US 20040058450 US 20030224528; US 20030047688), claimed electrowetting/digital microfluidic droplet loading/moving technologies were available at the time of the invention. 
Allowable Subject Matter
Claims 7-9 and 14 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are as presented in this office action. None of the prior art (also see references included in the PTOL-892) anticipates or render obvious the invention as claimed in claims 7-9 and 14. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/28/22